PER CURIAM.
Counsel for plaintiff-appellant in their motion for rehearing have called the attention of the Court to a statement made by the Court that Sidney Musson had been traveling in an easterly direction on the Airline Highway until he arrived at the intersection formed by the Plank Road with the intention of turning to his left or west on the Airline Highway as being in error. This is true, as young Musson intended to-turn to his left and travel north on the Plank Road.
With this admission of error we hereby deny the motion for rehearing.